Per Curiam,
The plaintiff recovered a verdict for the southern part of the property, and no discussion is needed of any questions affecting that branch of the contention. As to the northern part of the *266property it need only be said that the deed from Maria L. Christy and her husband, dated December 4, 1881, to the defendant, was. executed, delivered and recorded about eight months before the deed from the same g’rantors to John M. Thompson, for the same premises, dated April 26, 1870, was placed on record. As between these two deeds the defendant’s title was superior. The question whether he had notice, or had reason to know of Thompson’s unrecorded deed, was fairly submitted to the jury and found in defendant’s favor. The instructions to the jury and the answers to points were quite as favorable to the plaintiff as could be expected under all the testimony, and we discover no error in these respects. The assignments of error are all dismissed.
Judgment affirmed.